
	
		III
		110th CONGRESS
		2d Session
		S. RES. 437
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2008
			Mr. Dorgan submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		Establishing a special committee of the
		  Senate to investigate the awarding and carrying out of contracts to conduct
		  activities in Afghanistan and Iraq and to fight the war on
		  terrorism.
	
	
		Whereas the wars in Iraq and Afghanistan have exerted very
			 large demands on the Treasury of the United States and required tremendous
			 sacrifice by the members of the Armed Forces of the United States;
		Whereas Congress has a constitutional responsibility to
			 ensure comprehensive oversight of the expenditure of United States Government
			 funds;
		Whereas waste and corporate abuse of United States
			 Government resources are particularly unacceptable and reprehensible during
			 times of war;
		Whereas the magnitude of the funds involved in the
			 reconstruction of Afghanistan and Iraq and the war on terrorism, together with
			 the speed with which these funds have been committed, presents a challenge to
			 the effective performance of the traditional oversight function of Congress and
			 the auditing functions of the executive branch;
		Whereas the Senate Special Committee to Investigate the
			 National Defense Program, popularly know as the Truman Committee, which was
			 established during World War II, offers a constructive precedent for bipartisan
			 oversight of wartime contracting that can also be extended to wartime and
			 postwar reconstruction activities;
		Whereas the Truman Committee is credited with an extremely
			 successful investigative effort, performance of a significant public education
			 role, and achievement of fiscal savings measured in the billions of dollars;
			 and
		Whereas the public has a right to expect that taxpayer
			 resources will be carefully disbursed and honestly spent: Now, therefore, be
			 it
		
	
		1.Special Committee on War and
			 Reconstruction ContractingThere is established a special committee of
			 the Senate to be known as the Special Committee on War and Reconstruction
			 Contracting (hereafter in this resolution referred to as the Special
			 Committee).
		2.Purpose and
			 duties
			(a)PurposeThe
			 purpose of the Special Committee is to investigate the awarding and performance
			 of contracts to conduct military, security, and reconstruction activities in
			 Afghanistan and Iraq and to support the prosecution of the war on
			 terrorism.
			(b)DutiesThe
			 Special Committee shall examine the contracting actions described in subsection
			 (a) and report on such actions, in accordance with this section,
			 regarding—
				(1)bidding,
			 contracting, accounting, and auditing standards for Federal Government
			 contracts;
				(2)methods of
			 contracting, including sole-source contracts and limited competition or
			 noncompetitive contracts;
				(3)subcontracting
			 under large, comprehensive contracts;
				(4)oversight
			 procedures;
				(5)consequences of
			 cost-plus and fixed price contracting;
				(6)allegations of
			 wasteful and fraudulent practices;
				(7)accountability of
			 contractors and Government officials involved in procurement and
			 contracting;
				(8)penalties for
			 violations of law and abuses in the awarding and performance of Government
			 contracts; and
				(9)lessons learned
			 from the contracting process used in Iraq and Afghanistan and in connection
			 with the war on terrorism with respect to the structure, coordination,
			 management policies, and procedures of the Federal Government.
				(c)Investigation
			 of Wasteful and Fraudulent PracticesThe investigation by the
			 Special Committee of allegations of wasteful and fraudulent practices under
			 subsection (b)(6) shall include investigation of allegations regarding any
			 contract or spending entered into, supervised by, or otherwise involving the
			 Coalition Provisional Authority, regardless of whether or not such contract or
			 spending involved appropriated funds of the United States.
			(d)Evidence
			 ConsideredIn carrying out its duties, the Special Committee
			 shall ascertain and evaluate the evidence developed by all relevant
			 governmental agencies regarding the facts and circumstances relevant to
			 contracts described in subsection (a) and any contract or spending covered by
			 subsection (c).
			3.Composition of
			 Special Committee
			(a)Membership
				(1)In
			 generalThe Special Committee shall consist of 7 members of the
			 Senate of whom—
					(A)4 members shall
			 be appointed by the President pro tempore of the Senate, in consultation with
			 the majority leader of the Senate; and
					(B)3 members shall
			 be appointed by the minority leader of the Senate.
					(2)DateThe
			 appointments of the members of the Special Committee shall be made not later
			 than 90 days after the date of the enactment of this Act.
				(b)VacanciesAny
			 vacancy in the Special Committee shall not affect its powers, but shall be
			 filled in the same manner as the original appointment.
			(c)ServiceService
			 of a Senator as a member, chairman, or ranking member of the Special Committee
			 shall not be taken into account for the purposes of paragraph (4) of rule XXV
			 of the Standing Rules of the Senate.
			(d)Chairman and
			 Ranking MemberThe chairman of the Special Committee shall be
			 designated by the majority leader of the Senate, and the ranking member of the
			 Special Committee shall be designated by the minority leader of the
			 Senate.
			(e)Quorum
				(1)Reports and
			 recommendationsA majority of the members of the Special
			 Committee shall constitute a quorum for the purpose of reporting a matter or
			 recommendation to the Senate.
				(2)TestimonyOne
			 member of the Special Committee shall constitute a quorum for the purpose of
			 taking testimony.
				(3)Other
			 businessA majority of the members of the Special Committee, or
			 1/3 of the members of the Special Committee if at least
			 one member of the minority party is present, shall constitute a quorum for the
			 purpose of conducting any other business of the Special Committee.
				4.Rules and
			 procedures
			(a)Governance
			 Under Standing Rules of SenateExcept as otherwise specifically
			 provided in this resolution, the investigation, study, and hearings conducted
			 by the Special Committee shall be governed by the Standing Rules of the
			 Senate.
			(b)Additional
			 Rules and ProceduresThe Special Committee may adopt additional
			 rules or procedures if the chairman and ranking member agree that such
			 additional rules or procedures are necessary to enable the Special Committee to
			 conduct the investigation, study, and hearings authorized by this resolution.
			 Any such additional rules and procedures—
				(1)shall not be
			 inconsistent with this resolution or the Standing Rules of the Senate;
			 and
				(2)shall become
			 effective upon publication in the Congressional Record.
				5.Authority of
			 Special Committee
			(a)In
			 GeneralThe Special Committee may exercise all of the powers and
			 responsibilities of a committee under rule XXVI of the Standing Rules of the
			 Senate.
			(b)HearingsThe
			 Special Committee or, at its direction, any subcommittee or member of the
			 Special Committee, may, for the purpose of carrying out this resolution—
				(1)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths as the Special Committee or such
			 subcommittee or member considers advisable; and
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials as the Special Committee considers
			 advisable.
				(c)Issuance and
			 Enforcement of Subpoenas
				(1)IssuanceSubpoenas
			 issued under subsection (b) shall bear the signature of the Chairman of the
			 Special Committee and shall be served by any person or class of persons
			 designated by the Chairman for that purpose.
				(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
				(d)MeetingsThe
			 Special Committee may sit and act at any time or place during sessions,
			 recesses, and adjournment periods of the Senate.
			6.Reports
			(a)Initial
			 ReportThe Special Committee shall submit to the Senate a report
			 on the investigation conducted pursuant to section 2 not later than 270 days
			 after the appointment of the Special Committee members.
			(b)Updated
			 ReportThe Special Committee shall submit an updated report on
			 such investigation not later than 180 days after the submittal of the report
			 under subsection (a).
			(c)Additional
			 ReportsThe Special Committee may submit any additional report or
			 reports that the Special Committee considers appropriate.
			(d)Findings and
			 RecommendationsThe reports under this section shall include
			 findings and recommendations of the Special Committee regarding the matters
			 considered under section 2.
			(e)Disposition of
			 ReportsAny report made by the Special Committee when the Senate
			 is not in session shall be submitted to the Clerk of the Senate. Any report
			 made by the Special Committee shall be referred to the committee or committees
			 that have jurisdiction over the subject matter of the report.
			7.Administrative
			 provisions
			(a)Staff
				(1)In
			 generalThe Special Committee may employ in accordance with
			 paragraph (2) a staff composed of such clerical, investigatory, legal,
			 technical, and other personnel as the Special Committee, or the chairman or the
			 ranking member, considers necessary or appropriate.
				(2)Appointment of
			 staff
					(A)In
			 generalThe Special Committee shall appoint a staff for the
			 majority, a staff for the minority, and a nondesignated staff.
					(B)Majority
			 staffThe majority staff shall be appointed, and may be removed,
			 by the chairman and shall work under the general supervision and direction of
			 the chairman.
					(C)Minority
			 staffThe minority staff shall be appointed, and may be removed,
			 by the ranking member of the Special Committee, and shall work under the
			 general supervision and direction of such member.
					(D)Nondesignated
			 staffNondesignated staff shall be appointed, and may be removed,
			 jointly by the chairman and the ranking member, and shall work under the joint
			 general supervision and direction of the chairman and ranking member.
					(b)Compensation
				(1)Majority
			 staffThe chairman shall fix the compensation of all personnel of
			 the majority staff of the Special Committee.
				(2)Minority
			 staffThe ranking member shall fix the compensation of all
			 personnel of the minority staff of the Special Committee.
				(3)Nondesignated
			 staffThe chairman and ranking member shall jointly fix the
			 compensation of all nondesignated staff of the Special Committee, within the
			 budget approved for such purposes for the Special Committee.
				(c)Reimbursement
			 of ExpensesThe Special Committee may reimburse the members of
			 its staff for travel, subsistence, and other necessary expenses incurred by
			 such staff members in the performance of their functions for the Special
			 Committee.
			(d)Payment of
			 ExpensesThere shall be paid out of the applicable accounts of
			 the Senate such sums as may be necessary for the expenses of the Special
			 Committee. Such payments shall be made on vouchers signed by the chairman of
			 the Special Committee and approved in the manner directed by the Committee on
			 Rules and Administration of the Senate. Amounts made available under this
			 subsection shall be expended in accordance with regulations prescribed by the
			 Committee on Rules and Administration of the Senate.
			8.Effective date;
			 termination
			(a)Effective
			 dateThis resolution shall take effect on November 5,
			 2008.
			(b)TerminationThe Special Committee shall terminate two
			 years after the date of the adoption of this resolution.
			9.Sense of Senate on
			 certain claims regarding the Coalition Provisional AuthorityIt is the sense of the Senate that any claim
			 of fraud, waste, or abuse under the False Claims Act that involves any contract
			 or spending by the Coalition Provisional Authority should be considered a claim
			 against the United States Government.
		
